Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made the 13th day of January, 2012,
by and between Coventry Health Care, Inc., a Delaware corporation (the
“Company”) and John J. Stelben (the “Executive”). For purposes of this
Agreement, “Company” shall also include all subsidiaries and affiliates of
Coventry Health Care, Inc.

WHEREAS, Executive has been, prior to the date hereof, an employee of the
business conducted by the Employer, and

WHEREAS, Employer desires to continue to employ Executive and to be assured of
his continued services in connection with the management of the business
conducted by the Employer upon the terms and conditions hereinafter set forth,
and

WHEREAS, Executive is willing and desires to continue to be employed by the
Employer to provide such services.

NOW, THEREFORE, in consideration of the premises hereof and of the mutual
promises and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. TERM AND DUTIES

1.1 The term of the Executive’s employment pursuant to this Agreement shall
commence on January 1, 2012 and shall be for a period of one year ( the Initial
Term), and will continue on a year-to-year basis thereafter ( each such year a
Renewal Term), until the Executive’s employment is terminated as outlined in
Section 4 herein.

1.2 The Executive shall serve in the capacity of Senior Vice President and
Coach, Medicaid Health Plans and shall be responsible for the establishment and
implementation of policies and directives, formulation of long range plans,
goals and objectives, effective management of employees, and such other powers
and duties normally associated with such position or as may be delegated or
assigned to the Executive by the Company’s Executive Vice President of
Government Programs. During the Initial Term or any Renewal Term, the Executive
shall serve, without additional compensation, in such other offices of the
Company or its subsidiaries or affiliates to which he may be elected or
appointed.

2. COMPENSATION AND BENEFITS

2.1 The Company shall pay the Executive a base salary (“Base Salary”) of not
less than Four Hundred and Fifty Thousand Dollars ($450,000) per annum, subject
to applicable withholdings. The Base Salary shall be payable in accordance with
the customary payroll practices of the Company. The Base Salary shall be
reviewed annually and may be subject to an increase from time to time.



--------------------------------------------------------------------------------

2.2 The Executive shall be eligible for an annual bonus (“Bonus”) in accordance
with the Company’s performance-based plan for the purposes of Section 162(m) of
the Internal Revenue Code, as amended (the “Code”), which is currently
administered as the Company’s Executive Management Incentive Plan. During the
Initial Term, the Executive’s target annual bonus shall equal 70% of his Base
Salary.

2.3 The Executive will be entitled to participate in all employee benefit plans
or programs and receive all benefits to which any salaried employee is eligible
under any existing or future plan or program for salaried employees, including,
without limitation, all plans developed for executive officers of the Company.
These plans or programs may include group health care, dental care, vision care,
life or other insurance, tax qualified retirement, savings, thrift and profit
sharing plans, sick leave plans, travel or accident insurance, disability
insurance, and contingent compensation plans, including capital accumulation
programs, deferred compensation plans, restricted stock programs, stock purchase
programs and stock option plans. Nothing in this Agreement will preclude the
Company from amending or terminating any of the plans or programs applicable to
salaried employees or executive officers.

2.4 The Executive will be eligible for four (4) weeks of annual paid vacation.

2.5 The Company will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties upon proper documentation in accordance with Company policies.

3. DEATH AND DISABILITY COMPENSATION

3.1 In the event of the Executive’s death during the Initial or Renewal Term,
the Agreement terminates and all payments under the Agreement shall cease as of
the date of death, except for the following benefits to be paid to the
Executive’s beneficiaries:

(a) any earned but unpaid Base Salary and a lump sum payment equal to the
average annual bonus compensation of the two (2) calendar years immediately
preceding the year of death of Executive; and

(b) for twelve (12) months following the date of the Executive’s death, the
Company shall pay the cost of medical, dental, and vision premiums as in effect
at the date of the Executive’s death for Executive’s surviving spouse, subject
to a formal election by the spouse;

(c) the Executive’s designated beneficiary will be entitled to receive the
proceeds of any life or other insurance or other death benefit programs provided
or referred to in this Agreement;



--------------------------------------------------------------------------------

(d) all unvested outstanding stock options will fully vest; and

(e) all unvested restricted shares will vest in full.

3.2 Notwithstanding the short-term disability of the Executive, the Company will
continue to pay the Executive pursuant to Section 2 hereof during the Initial
Term or any Renewal Term, unless the Executive’s employment is earlier
terminated in accordance with this Agreement. In the event the Executive becomes
disabled (as defined by the Company’s long-term disability plan), the
Executive’s employment will be terminated and the Company will pay the Executive
the following:

(a) any earned but unpaid Base Salary and a lump sum payment equal to the
average annual bonus compensation of the two (2) calendar years immediately
preceding the year in which the Executive’s termination due to disability
occurs;

(b) for twelve (12) months following the date of the Executive’s termination due
to disability, the cost of the Executive’s (or his spouse’s in the event of
Executive’s death during such period) medical, dental, and vision insurance
premiums in effect at the date of the Executive’s termination, subject to a
formal election by the Executive;

(c) all of the Executive’s unvested outstanding stock options will fully vest;
and

(d) all of the Executive’s unvested restricted shares will vest in full.

3.3 During the period the Executive is receiving payments following his
disability and as long as he is physically and mentally able to do so, the
Executive will furnish information and assistance to the Company and from time
to time will make himself available to the Company to undertake assignments
consistent with his position or prior position with the Company and his physical
and mental health.

3.4 For purposes of this Agreement, the term “disabled” or “disability” will
have the same meaning as is attributed to such term, or any substantially
similar term, in the Company’s long-term disability income plan in effect from
time to time. The Company’s group long-term disability policy in existence at
the time of disability shall be considered to be a part of this Agreement.

4. TERMINATION OF EMPLOYMENT

4.1 The Company may terminate this Agreement with or without cause at any time
during the Initial or Renewal Term of the Agreement with thirty (30) days prior
written notice. However, except in the case of a two (2) year period following a
Change in Control (hereinafter defined), if the Executive suffers a Termination
Without Cause (hereinafter defined) or a Constructive Termination (hereinafter
defined), the Company will pay the Executive the following:



--------------------------------------------------------------------------------

(a) twelve (12) months of Base Salary in installments similar to those being
received by Executive at the time of termination of employment;

(b) for twelve (12) months, the cost of the Executive’s medical, dental, and
vision insurance in effect at the date of termination, subject to a formal
election by the Executive;

4.2 If the Executive suffers a Termination Without Cause or Constructive
Termination within two (2) years following a Change in Control, the Company will
pay to the Executive the following:

(a) his then-current Base Salary paid through the date of termination plus a
lump sum payment equal to his Base Salary and target annual incentive bonus
under the Company’s Executive Management Incentive Plan for the year in which
the termination occurs;

(b) for twelve (12) months, the cost of the Executive’s medical, dental, and
vision insurance in effect at the date of termination, subject to a formal
election by the Executive;

(c) all of the Executive’s unvested outstanding stock options and restricted
stock shares will vest in full.

4.3 The Executive may terminate his employment hereunder at any time during the
term of this Agreement with thirty (30) days prior written notice. If the
Executive suffers a Termination with Cause or the Executive terminates his
employment with the Company not due to a Constructive Termination, death or
disability (as defined in Section 3.4) (a “Voluntary Termination”), then the
Company will not be obligated to pay the Executive any amounts of compensation
or benefits following the date of termination, except earned but unpaid Base
Salary through the date of termination. The stock options and any other
outstanding equity awards granted to the Executive shall be governed by the
applicable award agreements and incentive plans.

4.4 For purposes of this Employment Agreement, the following terms have the
following meanings:

(a) “Change in Control” shall occur if at any time, substantially all of the
assets of the Company are sold or transferred by sale, merger or otherwise, to
an entity which is not a direct or indirect subsidiary of the Company, or if any
“person” (as such term is used in Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 35% or more of the
combined voting power of the then existing outstanding securities of the
Company.



--------------------------------------------------------------------------------

(b) “Constructive Termination” means termination by the Executive which follows
(1) a reassignment of duties or responsibilities that are not at least the
equivalent of his then current position as set forth in Section 1.2, or an
involuntary material reduction in the compensation and benefits provided herein,
(2) the intentional or material breach by the Company of this Agreement, or
(3) a involuntary reassignment, after a Change of Control, to a geographic
location more than fifty (50) miles from the Executive’s primary office
location. The Executive shall have a period of ninety (90) days after the
occurrence of a condition defined in 4.4(b) herein to notify the Company in
writing that such condition constitutes grounds for a Constructive Termination,
after which the Company shall have thirty (30) days to cure the condition. If
the Company fails to cure the condition within this thirty (30) day period, the
Executive’s subsequent voluntary resignation within ninety (90) days following
the occurrence of the underlying condition shall constitute a Constructive
Termination. The Executive’s failure to resign within the ninety (90) day period
shall be deemed to be an irrevocable waiver of the right to assert Constructive
Termination for such condition.

(c) “Termination With Cause” means termination by the Company, acting in good
faith, by written notice to the Executive specifying the event relied upon for
such termination, due to; (i) the Executive’s indictment or conviction of a
felony, (ii) the Executive’s intentional perpetration of a fraud, theft,
embezzlement or other act of dishonesty, (iii) the Executive’s intentional
breach of a trust or fiduciary duty which materially adversely affects the
Company or its shareholders, or (iv) the Executive violates or breaches his
Restrictive Covenants.

(d) “Termination Without Cause” means termination by the Company other than due
to the Executive’s death or disability or Termination With Cause.

4.5 With respect to Section 4.1, payments or benefits payable to or with respect
to Executive or his spouse (if applicable) pursuant to this Agreement shall be
reduced by the amount of any claim of Employer against Executive or his spouse
or any debt or obligation of Executive or his spouse owing to Employer.

4.6 With respect to Section 4.1, payments or benefits payable to or with respect
to Executive pursuant to this Agreement shall be reduced by any amount Executive
may earn or receive from employment with another employer or other professional
services, except as expressly provided in Section 4.1(b). Executive shall notify
Employer immediately in writing of the date upon which such services or other
work commenced and shall provide Employer with such documentation as Employer
shall require to determine the amount of any such setoff. Executive’s failure to
provide such written notice and documentation as required herein shall
immediately release Employer from its obligations under this Agreement and
Employer shall have the right to recover all amounts payable beginning at the
point of employment with another employer or at the point other professional
services are rendered.



--------------------------------------------------------------------------------

5. OTHER DUTIES OF THE EXECUTIVE

5.1 The Executive shall devote substantially all of his working time to the
business of the Company and during the Initial Term or any Renewal Term shall
not take, directly or indirectly, an active role in any other business without
the prior written consent of the Company; but except as provided in Section 5.4,
this Section shall not prevent the Executive from serving as a director of other
entities not affiliated with the Company, from making real estate or other
investments of a passive nature or from participating in the activities of a
charitable organization where such participation does not adversely affect the
Executive’s ability to perform his duties under this Agreement.

5.2 The Executive will, upon reasonable notice, during or after the Initial Term
or any Renewal Term, furnish information as may be in his possession and
cooperate with the Company as may reasonably be requested in connection with any
claims or legal actions in which the Company is or may become a party. The
Executive shall receive reasonable compensation for the time expended by him
pursuant to this Section 5.2 after termination of employment hereunder.

5.3 The Executive acknowledges that certain information pertaining to the
business and operations of the Company, such as strategic plans, product
development, financial costs, pricing terms, sales data or new or developing
business opportunities (“Confidential Information”) is confidential and is a
unique and valuable asset of the Company. Access to and knowledge of this
Confidential Information are essential to the performance of the Executive’s
duties under this Agreement. The Executive will not during the term of this
Agreement or following termination of his employment, except to the extent
reasonably necessary in the performance of his duties under this Agreement, give
to any person, firm, association, corporation or governmental agency any
Confidential Information except as required by law. The Executive will not make
use of this Confidential Information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this Confidential Information by
others. All records, memoranda, etc. relating to the business of the Company
whether made by the Executive or otherwise coming into his possession will
remain the property of the Company.



--------------------------------------------------------------------------------

5.4 The Executive will not Compete with the Company (as hereinafter defined) at
any time while he is employed by the Company. Except after a Change in Control
or after non-renewal under Section 1.1, in the event of Termination Without
Cause or Constructive Termination pursuant to Section 4.1, the Executive will
not Compete with the Company for a period of one (1) year from the date of such
termination. In the event of a termination after a Change in Control that gives
rise to payments to the Executive under Section 4.2, the Executive will not
Compete with the Company for one (1) year from the date of termination. In the
event of a Voluntary Termination in which the Executive only receives payment as
defined under Section 4.3, or which follows a Company non-extension notice
delivered pursuant to Section 1.1, there will be no restriction on the
Executive’s right to Compete with the Company after the date his employment
terminates. For the purposes of this Section 5.4, the term “Compete with the
Company” means action by the Executive, direct or indirect, either as an
officer, director, stockholder, owner, partner, employee or in any other
capacity, resulting in the Executive having any legal or equitable ownership or
other financial or non-financial interest in or employment with, any HMO,
managed care or health insurance business within a fifty (50) mile radius of any
location where the Company or any subsidiary or affiliate of the Company
conducts such business at the date of a termination of the Executive’s
employment; provided, however, that the term “Compete with the Company” shall
not include ownership (without any more extensive relationship) of a less than a
five percent (5%) interest in any publicly-held corporation or other business
entity. The Executive acknowledges that the covenants contained herein are
reasonable as to geographic and temporal scope. The Executive acknowledges that
his breach or threatened or attempted breach of any provision of this
Section 5.4 may cause irreparable harm to the Company not compensable in
monetary damages and that the Company may be entitled, in addition to all other
applicable remedies, to a temporary and permanent injunction and a decree for
specific performance of the terms of this Section 5.4.

5.5 The Executive agrees that, following his termination of employment, he shall
not, in any communications with the press or other media or in any
communications with any potential or actual stockholder, lender, investor,
customer, client or supplier of the Company of any of its affiliates, criticize,
ridicule or make any statement that disparages or is derogatory of the Company
or any of its affiliates or any of their respective directors, officers or
employees. The foregoing will not apply to any non-public oral statements made
by the Executive to the Company or to any of the Company’s representatives or
any compelled testimony or production, either by legal process, subpoena or
otherwise; provided, however, in the event that the Executive is requested
pursuant to, or required by, applicable law, regulation, or legal process to
testify or otherwise respond to a request for information from any governmental
authority, the Executive will notify the Company promptly (to the extent allowed
by any such law, regulation or legal process) so that the Company may seek a
protective order or other appropriate remedy.

5.6 The Executive agrees that for a period of one (1) year following the
Employee’s termination of employment (whether voluntary or involuntary), he
shall not, directly or indirectly, personally or as an employee, officer,
director, partner, member, owner or consultant, induce, select, recruit or hire
any employee of the Company or otherwise interfere with the employment
relationship of any person employed by the Company.

6. INDEMNIFICATION OF EXECUTIVE

The Company shall indemnify the Executive and shall reimburse the Executive’s
expenses under the circumstances described, and to the maximum extent provided
under the mandatory and the permissive indemnification and expense reimbursement
provisions of Delaware law. The provisions of this Section 7.1 shall continue in
full force and effect after Executive ceases to serve as an officer, director,
employee or in any other capacity with the Company or any of its affiliates and
shall inure to the benefit of his heirs, executors or administrators.



--------------------------------------------------------------------------------

7. MISCELLANEOUS

7.1 This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter and supersedes any prior employment
or severance agreements between the Company and its affiliates and the
Executive.

7.2 This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to a specific term or condition waived and will not constitute a
waiver for the future or act on anything other than that which is specifically
waived.

7.3 Any payments to be made by the Company to the Executive hereunder shall be
made less any applicable tax withholdings.

7.4 This Agreement shall be deemed to conform to all requirements of the
Securities and Exchange Act of 1934, as amended, and all requirements of the
Code, including but not limited to Sections 280G and 409A of the Code. It is
intended that (i) each payment or installment of payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date of the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or at such other
time that the Company determines to be relevant, the Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company and (ii) that any payments to be provided to the Executive pursuant
to this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (the “Section 409A Taxes”) if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six (6) months after the date of the Executive’s
separation from service with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes. Any payments delayed pursuant to this Section 7.3 shall be made in a lump
sum on the first day of the seventh month following the Executive’s separation
from service, or such earlier date that, as determined by the Company, is
sufficient to avoid the imposition of any Section 409A Taxes.



--------------------------------------------------------------------------------

7.5 Should any part of this Agreement be declared invalid for any reason, such
invalidity shall not affect the validity of any remaining portion hereof and
such remaining portion shall continue in full force and effect as if this
Agreement had been originally executed without including the invalid part.
Should any covenant of this Agreement be unenforceable because of its geographic
scope or term, its geographic scope or term shall be modified to such extent as
may be necessary to render such covenant enforceable.

7.6 Titles and captions in no way define, limit, extend or describe the scope of
this Agreement nor the intent of any provision thereof.

7.7 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

7.8 This Agreement has been executed and delivered in the State of Maryland and
its validity, interpretation, performance and enforcement shall be governed by
the laws of that state. Any dispute among the parties hereto shall be settled by
arbitration in Bethesda, Maryland, in accordance with the rules then obtaining
of the American Arbitration Association and judgment upon the award rendered may
be entered in any court having jurisdiction thereof. All provisions hereof are
for the protection and are intended to be for the benefit of the parties hereto
and enforceable directly by each party. Each party hereto agrees that the remedy
at law of the other party for any actual or threatened breach of this Employment
Agreement would be inadequate and that the other party shall be entitled to
specific performance hereof or injunctive relief or both, by temporary or
permanent injunction or such other appropriate judicial remedy, writ or orders
as may be decided by a court of competent jurisdiction in addition to any
damages which the complaining party may be legally entitled to recover.

7.9 All notices, requests, consents and other communications hereunder shall be
in writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or
when delivered if by hand, overnight delivery service or confirmed facsimile
transmission to the following:

(i) If to the Company, at 6705 Rockledge Drive, Suite 900, Bethesda, Maryland,
20817, Attention: Chief Executive Officer, or at such other address as may have
been furnished to the Executive by the Company in writing; or

(ii) If to the Executive, at 6705 Rockledge Drive, Suite 900, Bethesda,
Maryland, 20817, or to the Executive’s primary home address on record with the
company, or such other address as may have been furnished to the Company by the
Executive in writing.

7.10 This Agreement shall be binding on the parties’ successors, heirs and
assigns.

7.11 The terms of this Agreement were developed consistent with current
applicable tax laws and regulations. In the event there are any future changes
to these laws and regulations affecting the terms of this Agreement and, as a
result, either party hereunder is adversely impacted, both parties agree to
cooperate to protect the current interests of each to the maximum extent
possible.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

EXECUTIVE:     COVENTRY HEALTH CARE, INC: By:   /s/ John J. Stelben     /s/
Timothy Nolan   Executive     Timothy Nolan       Executive Vice President
Government Programs